Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-9, 11, 18, 23-24, 26-28, 32-39, and 41-42, are rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al. (US 2011/0247247) in view of Buchanan (US 2015/0019518)
In respect to claims 8-9, 11, 27-28, 32-34, Mayer et al. disclose a greeting card comprising a base material 131 defining a first and second major surfaces 121 and 122, with an interior housing between the surfaces; a display screen (e.g. LCD screen) 14 which is provided on the first surface 121 and configured to display text, images, etc. (Fig. 3); a wireless data receiver (e.g. Bluetooth) in electrical connection with the display screen (0041); and a power source with activation button (0010).  Mayer discloses that the wireless data receiver receives “sender-selected or sender-created digital“ to be provided on the display screen.  This may be initiated via wireless transfer which is “real time” (0003).  Although this is considered to infer selection of an initial message and a subsequent real time change to In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997). (MPEP 2114).  The wireless configuration (structure) is capable of this functionality, and further is configured to work with any app that support Bluetooth communication.
Mayer et al. do not disclose that the base material comprises a metal or alloys (e.g. brass, titanium, et al.) or ceramics however Buchanan teaches a similar greeting card which may comprise a variety of materials, including paper stock similar to Mayer et al. or other materials such as a variety of metals (e.g brass, titanium, et al.) or ceramics (0026) and it would have been obvious to provide the base material taught in Mayer et al. as a metal in view of Buchanan since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In respect to claim 18, Mayer et al. discloses that the greeting card may be embodied without the foldable front element 22, and thus comprise a single non-foldable flat sheet (0050; Fig. 4).
In respect to claims 23-23 and 26, Mayer et al. in view of Buchanan substantially teach the claimed limitations for the reasons stated above (thicknesses, and “similar dimensions to a credit card”), but do not disclose the particular dimensions of the greeting card, however, In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
In respect to claims 35-39 and 41-42, Mayer et al. in view of Buchanan teach the claimed invention for the reasons stated above. 

10 is rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al. (US 2011/0247247) in view of Buchanan (US 2015/0019518) as applied to claim 8 above, and further in view of Solum et al. (US 2014/0169599).
Mayer et al. in view of Seadler teach the claimed invention, including a Bluetooth adapter, but do not specify a Bluetooh low energy “BLE” technology, however, Solum et al. teaches BLE technology (Abstract) and it would have been obvious to provide the Bluetooth taught in Mayer et al. in view of Seadler as BLE technology in view of Solum et al. to reduce power consumption (0012).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al. (US 2011/0247247) and Buchanan (US 2015/0019518) as applied to claim 8 above and in view of Lee et al. (WO 99/16626).
Mayer et al. and Buchanan substantially teach the claimed invention for the reasons stated above, but do not disclose that the base material contains a surface coating which comprises the metals disclosed, however, Lee et al. teach a similar card with a surface coating of valuable metal e.g. gold, (Abstract) and it would have been obvious to modify the card taught in Scanlon et al. to provide the same valuable metal appearance with a relative low cost (Pg. 1, 12-15).

Claims 19, 22, and 40, are rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al. (US 2011/0247247) in view of Buchanan (US 2015/0019518) as applied to claims 8  and 35 above, and further in view of Fetters et al. (US 2015/0336415).
Mayer et al. in view of Buchanan substantially teach the claimed invention for the reasons stated above, but do not teach a “protruding tab that is continuous with and part of the same material as the base portion” or an aperture, however, Fetters et al. teach a greeting card which comprises a base portion and a protruding tab that are continuous and made from the same material, the protruding part further including an aperture (Fig. 1).  It would have been obvious to provide the greeting card taught in Mayer et al. and Seadler with a protruding tab and aperture in view of Fetters et al. to attach the card to a bottle (Abstract). 

Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al. (US 2011/0247247) and Buchanan (US 2015/0019518) as applied to claim 8 above and in view of Kessinger (US 2017/0031346).
Mayer et al. in view of Buchanan substantially teach the claimed invention for the reasons stated above, but do not teach gemstones and/or engraving in the first or second major surface, however, Kessinger teach a similar greeting card which comprises gemstones (0010) in combination with a personalized message (Fig. 10), the indicia/message may be engraved (0035).  The gemstones may create a “symbol” which basically constitutes any arrangement of gemstones.

Response to Arguments

Applicant's arguments filed 04/29/21 have been fully considered but they are not persuasive.
The applicant argues against Mayer et al. in view of Seadler, which is not applied to the current claims, however, the argument against Mayer et al. is still germane to the rejection of Mayer et al. in view of Buchanan.  The applicant argues that in Mayer “an external electronic device could not change the initial message to a second message in real time”, however the examiner respectfully disagrees.  The applicant cites the particular recording of a verbal message by the user, which is not the message which is relied upon in the rejection.  The “message” is drawn to the display screen which is in connection with a wireless data receiver.  Mayer et al. disclose a wireless data receiver (see rejection above), which one of ordinary skill in the art will readily infer enables the device to change a first message to a second message in real time.  Regardless, the structure is capable of this functionality.
The applicant further argues that Mayer et al. fails to disclose a “single, non-foldable flat sheet”, however the foldable card top is not necessary and may be removed or not used such as in Figure 4.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518.  The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637